DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 3, 2022 has been entered. Claims 1-20 remain pending in the application. Claims 1-2, 5-6, 12-14, 16, and 19-20 are noted as currently amended. Applicant’s amendments to the claims have overcome every objection previously set forth in the Non-Final Office Action mailed November 19, 2021 and all objections therein have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Patent Pub. No. 20160250723 (“Albrecht”) in view of U.S. Patent Pub. No. 20160093233 (“Boulware”).
Concerning claim 1, Albrecht discloses A system (¶ [0013]), comprising:
a display screen (¶ [0020] (“The user interface module 208 may comprise electromechanical interface components (e.g., screen, speakers, microphone, buttons, touchscreen, accelerometer, gyroscope, magnetometer, etc.)”), ¶ [0025], ¶ [0027] (“The display 304 may comprise, for example, a LCD, LED, OLED. E-ink, and/or any other suitable type of display operable to convert electrical signals into optical signals viewable by a wearer of the headwear 20.”)); 
a user interface (Fig. 2, Fig. 4, ¶ [0020] (“The user interface module 208 may comprise electromechanical interface components (e.g., screen, speakers, microphone, buttons, touchscreen, accelerometer, gyroscope, magnetometer, etc.)”), ¶ [0028]); 
processing circuitry (Figs. 2 and 4 (Control/CPU, GPU), ¶ [0025] (“a central processing unit (CPU) 410, speaker driver circuitry 412, graphics processing unit (GPU) 418”)); and 
memory circuitry comprising a three-dimensional model representative of a part (¶ [0050] (“In block 654, work instructions for the weld(s) to be performed are retrieved from memory. The retrieved work instructions may comprise, for example, text and/or images (still images, video, and/or CAD drawings) of any format suitable for presentation on the display 304.”), Figs. 8A and 8B, ¶ [0065] (“FIGS. 8A and 8B illustrate the use of a 3-D rendering generated by welding headwear for enhancing an operator's view of a workpiece to be welded.”), ¶[0049] (“the wearer of the headwear 20 may view the workpiece to be welded from a distance and/or angle that permit(s) the camera(s) 302 to capture an image of the workpiece from which an image processing algorithm can detect welds to be performed. For example, unique shapes, markings, and/or other features of a workpiece in the captured image view may be detected and used to retrieve an identifier associated with the workpiece.”), Figs. 7B-C, ¶ [0063]), and machine readable instructions which, when executed by the processing circuitry, cause the processing circuitry to: 
generate a welding sequence comprising a plurality of welding sequence instructions relating to welding of the part (¶ [0050] (“In block 654, work instructions for the weld(s) to be performed are retrieved from memory … The retrieved work instructions may comprise, for example, text and/or images (still images, video, and/or CAD drawings) of any format suitable for presentation on the display 304. Information contained in the work instructions may include, for example: number of welds to be performed on the workpiece, sequence in which a plurality of welds are to be performed, target welding parameters for each weld to be performed, nominal equipment settings to be used for each weld to be performed, identification of welding materials (electrode, filler material, etc.) to be used for each weld to be performed, how to prepare a workpiece for each weld to be performed (e.g., how to put parts in jigs, screwing/bolting torque values, prepping/cleaning of tools, etc.), and/or the like.”), ¶ [0062], ¶ [0063], ¶ [0067] (“The work instructions may comprise one or more images (e.g., 724) illustrating a sequence of welds to be performed on the workpiece, which may be included in the images generated for presentation on the display.”)), display, on the display screen, a first view of the three dimensional model, in response to receiving, via the user interface (Figs. 7A-C, ¶ [0061] (“The process begins at block 702 in which a distance and viewing angle between the headwear 20 and a workpiece is determined. The distance may, for example, be determined based using an ultrasonic or infrared radiometer integrated into the headwear 20. Alternatively, the distance may be determined through image processing algorithms performed by GPU 418.”), ¶ [0066] (“welding headwear (e.g., 20) comprises a camera (e.g., 302) operable to capture a picture of a field of view of a wearer of the headwear, a display operable present an image for viewing by a wearer of the headset”), ¶ [0067]), an input identifying the first view of the three dimensional model as relevant to a welding sequence instruction of the plurality of welding sequence instructions (¶ [0061] (“the captured images of the workpiece may be analyzed to detect characteristics (size, position, etc.) of distinguishing features of the workpiece as they appear in the images. The characteristics may then be used in combination with stored data about the workpiece (e.g., actual dimensions of the features of the workpiece) to determine the viewing distance and angle.”)), associate one or more characteristics of the first view with the welding sequence instruction (Figs. 7B-C, ¶ [0062] (“In block 704, work instructions for welding the workpiece are retrieved from memory (e.g., from a networked database that the headwear 20 reaches via a LAN or the Internet).”), ¶ [0063]), and record the one or more characteristics of the first view and the association (¶ [0063] (“In block 706, a portion of the work instructions are selected for presentation on the display 304 based on the determined distance to and/or viewing angle of the workpiece.”)).  
To the extent Albrecht does not expressly disclose a three-dimensional model representative of a part, Boulware teaches this limitation (¶ [0028] (“Upon recognition of a known rigid body, position and orientation are calculated relative to the camera origin and the “trained” rigid body orientation. Capturing and comparing the images from two or more cameras allows for a substantially accurate determination of the rigid body position and orientation in three-dimensional space.”), ¶ [0047] (“the position and orientation of the operation path, or a predetermined segment thereof, relative to the three-dimensional space viewable by the imaging system is obtained from a three-dimensional CAD model, the coordinate system of which is known relative to the coordinate system of the imaging system. The three-dimensional CAD model may also contain a definition of linear or curvilinear points which define the operation path segment and at least three calibration points are located on both the three-dimensional CAD model and on the fixture. A position and orientation shift may be applied to the three-dimensional CAD model by measuring the position of the at least three calibration points on the fixture with the imaging system and then comparing the measurements to the original calibration points of the three-dimensional CAD model. In other embodiments, the position and orientation of the linear or curvilinear operation path, or a predetermined segment thereof, relative to the three-dimensional space viewable by the imaging system may obtained using a three-dimensional CAD model, wherein the coordinate system of the three-dimensional CAD model relative to the coordinate system of the imaging system is predetermined, and wherein the weld locations on the three-dimensional CAD model are pre-defined.”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Albrecht for use with the three-dimensional CAD model as taught in Boulware. Since both references teach methods and systems for creating and using welding instructions the references are from the same field of endeavor. Both Albrecht and Boulware include camera and/or other sensor data to detect a physical workpiece along with its orientation and distance (Albrecht ¶ [0063], Boulware ¶ [0047]). As explained in Boulware paragraph 47 the camera or other sensor data from the physical workpiece can be aligned with a 3D CAD model. A POSITA would have been motivated to combine Albrecht and Boulware because the 3D CAD model of Boulware could have been simply substituted for the camera view of the Welding helmet in Albrecht. A POSITA would be motivated to display the 3D model in a virtual or augmented reality environment to enhance visibility by removing obstructions as explained in Albrecht when describing Figures 8A and B.
Concerning claim 2, Albrecht discloses The system of claim 1, wherein the memory circuitry further comprises machine readable instructions which, when executed by the processing circuitry, cause the processing circuitry to: access the welding sequence instruction, in response to accessing the welding sequence instruction (Fig. 7A, ¶ [0062] (“In block 704, work instructions for welding the workpiece are retrieved from memory (e.g., from a networked database that the headwear 20 reaches via a LAN or the Internet).”), access the one or more characteristics of the first view associated with the welding sequence instruction, and display the first view of the three dimensional model on the display screen according to the one or more characteristics (Fig. 7A (712), Figs. 7B-7C, ¶ [0063] (“FIG. 7B, when the workpiece is viewed at a relatively far distance d1, instruction portion 724 is selected for presentation. Instruction portion 724 is a zoomed-out view of the workpiece comprising graphics 726 which identify part numbers for the workpiece, and two welds to be performed on the workpiece, and the sequence in which the welds are to be performed. Conversely, when the workpiece is viewed from relatively close, the selected portion of the work instructions may comprise low-level images and work instructions to guide the operator for performing a specific weld. For example, referring to FIG. 7C, when the workpiece is viewed at a close distance d2, instruction portion 734 is selected for presentation. Instruction portion 734 is a zoomed-out view comprising a portion of the graphics 726 which are still pertinent to the zoomed-in view, and graphic 730 which provides more in-depth information for welding the seam at which that the operator is looking. Although two distances and corresponding instruction portions are described, any number of instruction portions corresponding to different view distances and/or angles may be available.”)).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Albrecht for use with the three-dimensional CAD model as taught in Boulware. Since both references teach methods and systems for creating and using welding instructions the references are from the same field of endeavor. Both Albrecht and Boulware include camera and/or other sensor data to detect a physical workpiece along with its orientation and distance (Albrecht ¶ [0063], Boulware ¶ [0047]). As explained in Boulware paragraph 47 the camera or other sensor data from the physical workpiece can be aligned with a 3D CAD model. A POSITA would have been motivated to combine Albrecht and Boulware because the 3D CAD model of Boulware could have been simply substituted for the camera view of the Welding helmet in Albrecht. A POSITA would be motivated to display the 3D model in a virtual or augmented reality environment to enhance visibility by removing obstructions as explained in Albrecht when describing Figures 8A and B.
Concerning claim 3, Albrecht discloses The system of claim 1, wherein the memory circuitry further comprises machine readable instructions which, when executed by the processing circuitry, cause the processing circuitry to: in response to receiving a second input identifying a particular portion of the three dimensional model visible in the first view as relevant to the welding sequence instruction (Figs. 7B-7C, ¶ [0063] (“In block 706, a portion of the work instructions are selected for presentation on the display 304 based on the determined distance to and/or viewing angle of the workpiece.”)), associate the particular portion with the welding sequence instruction, and record the particular portion and the association (Fig. 7A, ¶ [0062] (“In block 704, work instructions for welding the workpiece are retrieved from memory (e.g., from a networked database that the headwear 20 reaches via a LAN or the Internet).”), Figs. 7B-7C, ¶ [0063] (“Furthermore, multiple instruction portions may be viewed simultaneously (e.g., in a side-by-side or picture-in-picture type view). For example, instruction portion 724 may be presented in the corner of the display while instruction portion 734 is presented on the remainder of the display.”)).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Albrecht for use with the three-dimensional CAD model as taught in Boulware. Since both references teach methods and systems for creating and using welding instructions the references are from the same field of endeavor. Both Albrecht and Boulware include camera and/or other sensor data to detect a physical workpiece along with its orientation and distance (Albrecht ¶ [0063], Boulware ¶ [0047]). As explained in Boulware paragraph 47 the camera or other sensor data from the physical workpiece can be aligned with a 3D CAD model. A POSITA would have been motivated to combine Albrecht and Boulware because the 3D CAD model of Boulware could have been simply substituted for the camera view of the Welding helmet in Albrecht. A POSITA would be motivated to display the 3D model in a virtual or augmented reality environment to enhance visibility by removing obstructions as explained in Albrecht when describing Figures 8A and B.
Concerning claim 4, Albrecht discloses The system of claim 3, wherein the memory circuitry further comprises machine readable instructions which, when executed by the processing circuitry, cause the processing circuitry to: access the welding sequence instruction (Fig. 7A, ¶ [0062] (“In block 704, work instructions for welding the workpiece are retrieved from memory (e.g., from a networked database that the headwear 20 reaches via a LAN or the Internet).”), in response to accessing the welding sequence instruction, access the one or more characteristics and the particular portion of the first view (Figs. 7B-7C, ¶ [0066-0067] (“The determination of the identifier may comprise detection of markers on (e.g., stickers, paint, etc.) and/or features (e.g., shape, size, color, etc.) of the workpiece, and retrieval of the identifier from memory based on the detected markers and/or features.”), ¶ [0063] (“In block 706, a portion of the work instructions are selected for presentation on the display 304 based on the determined distance to and/or viewing angle of the workpiece.”)), display the first view of the three dimensional model on the display screen according to the one or more characteristics (Fig. 7A (712), Figs. 7B-7C, ¶ [0063] (“a portion of the work instructions are selected for presentation on the display 304 based on the determined distance to and/or viewing angle of the workpiece.”), ¶ [0065]), and display guidance on the display screen that identifies as relevant the particular portion of the three dimensional model (Fig. 7A (712), Figs. 7B-7C (arrows and circles identifying relevant portions of the model), ¶ [0063]).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Albrecht for use with the three-dimensional CAD model as taught in Boulware. Since both references teach methods and systems for creating and using welding instructions the references are from the same field of endeavor. Both Albrecht and Boulware include camera and/or other sensor data to detect a physical workpiece along with its orientation and distance (Albrecht ¶ [0063], Boulware ¶ [0047]). As explained in Boulware paragraph 47 the camera or other sensor data from the physical workpiece can be aligned with a 3D CAD model. A POSITA would have been motivated to combine Albrecht and Boulware because the 3D CAD model of Boulware could have been simply substituted for the camera view of the Welding helmet in Albrecht. A POSITA would be motivated to display the 3D model in a virtual or augmented reality environment to enhance visibility by removing obstructions as explained in Albrecht when describing Figures 8A and B.
Concerning claim 5, Albrecht discloses The system of claim 1, wherein the welding sequence instruction comprises a first welding sequence instruction (¶ [0050] (“Information contained in the work instructions may include, for example: number of welds to be performed on the workpiece, sequence in which a plurality of welds are to be performed, target welding parameters for each weld to be performed…”) the plurality of welds would include a first weld with corresponding instructions), and the memory circuitry further comprises machine readable instructions which, when executed by the processing circuitry, cause the processing circuitry to: in response to receiving a second input, modify the one or more characteristics of the first view to display a second view of the three dimensional image model on the display screen (¶ [0063] (“In block 706, a portion of the work instructions are selected for presentation on the display 304 based on the determined distance to and/or viewing angle of the workpiece.”)), in response to receiving a third input identifying the second view as relevant to a second welding sequence instruction of the plurality of welding sequence instructions (¶ [0050] (“Information contained in the work instructions may include, for example: number of welds to be performed on the workpiece, sequence in which a plurality of welds are to be performed, target welding parameters for each weld to be performed…”) the plurality of welds would include a second weld with corresponding instructions), associate one or more modified characteristics of the second view with the second welding sequence instruction, and record the one or more modified characteristics of the three dimensional model and the association with the second welding sequence instruction (¶ [0063] (When the workpiece is viewed from relatively far, the selected portion of the work instructions may comprise high-level images and work instructions that orient the operator to the overall work to assist the operator in planning a sequence of welds to be performed on the workpiece. For example… FIG. 7B… Conversely, when the workpiece is viewed from relatively close, the selected portion of the work instructions may comprise low-level images and work instructions to guide the operator for performing a specific weld. For example, referring to FIG. 7C, when the workpiece is viewed at a close distance d2, instruction portion 734 is selected for presentation. … any number of instruction portions corresponding to different view distances and/or angles may be available. Similarly, switching between different instruction portions need not be based entirely, or even at all, on measured distances. Rather, the operator may select, via user interface 208, which instruction portions s/he desires to view at any given time.”) The second view may be the zoomed in view shown in Fig. 7C or may be “any number of instruction portions corresponding to different view distances and/or angles”).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Albrecht for use with the three-dimensional CAD model as taught in Boulware. Since both references teach methods and systems for creating and using welding instructions the references are from the same field of endeavor. Both Albrecht and Boulware include camera and/or other sensor data to detect a physical workpiece along with its orientation and distance (Albrecht ¶ [0063], Boulware ¶ [0047]). As explained in Boulware paragraph 47 the camera or other sensor data from the physical workpiece can be aligned with a 3D CAD model. A POSITA would have been motivated to combine Albrecht and Boulware because the 3D CAD model of Boulware could have been simply substituted for the camera view of the Welding helmet in Albrecht. A POSITA would be motivated to display the 3D model in a virtual or augmented reality environment to enhance visibility by removing obstructions as explained in Albrecht when describing Figures 8A and B.
Concerning claim 6, Albrecht discloses The system of claim 5, wherein the memory circuitry further comprises machine readable instructions which, when executed by the processing circuitry, cause the processing circuitry to: access the first welding sequence instruction (Fig. 7A, ¶ [0062] (“In block 704, work instructions for welding the workpiece are retrieved from memory (e.g., from a networked database that the headwear 20 reaches via a LAN or the Internet).”), ¶ [0063]), in response to accessing the first welding sequence instruction, access the one or more characteristics of the first view associated with the first welding sequence instruction (Fig. 7A, ¶ [0062] (“In block 704, work instructions for welding the workpiece are retrieved from memory (e.g., from a networked database that the headwear 20 reaches via a LAN or the Internet).”), ¶ [0063]), display the first view of the three dimensional model on the display screen according to the one or more characteristics (Fig. 7C, ¶ [0063]), in response to determining to iterate instructions, access the second welding sequence instruction (¶ [0050] (“sequence in which a plurality of welds are to be performed”), ¶ [0041] (“parameters which may be determined from images of a weld in progress”), ¶ [0063] (“two welds to be performed on the workpiece, and the sequence in which the welds are to be performed”)), in response to accessing the  second welding sequence instruction, access the one or more modified characteristics of the second view (Fig. 7A, ¶ [0062] (“In block 704, work instructions for welding the workpiece are retrieved from memory (e.g., from a networked database that the headwear 20 reaches via a LAN or the Internet).”), ¶ [0063]), and animate, on the display screen, a transition of three dimensional model from the first view of the three dimensional model to the second view of the three dimensional model according to the one or more characteristics and the one or more modified characteristics (Fig. 7C, ¶ [0063], ¶ [0064] (“the wearer of the headwear 20 triggers (e.g., by activating graphic 604) a transition to an in-weld interface, such as the interface of FIG. 6C. In block 710, during welding, the headwear 20 determines the spatial position of the seam being welded, the welding torch, the electrode, and/or other objects in the field of view of camera(s) 302. The headwear 20 uses this determined spatial position information to update one or more graphical overlays in real time”)).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Albrecht for use with the three-dimensional CAD model as taught in Boulware. Since both references teach methods and systems for creating and using welding instructions the references are from the same field of endeavor. Both Albrecht and Boulware include camera and/or other sensor data to detect a physical workpiece along with its orientation and distance (Albrecht ¶ [0063], Boulware ¶ [0047]). As explained in Boulware paragraph 47 the camera or other sensor data from the physical workpiece can be aligned with a 3D CAD model. A POSITA would have been motivated to combine Albrecht and Boulware because the 3D CAD model of Boulware could have been simply substituted for the camera view of the Welding helmet in Albrecht. A POSITA would be motivated to display the 3D model in a virtual or augmented reality environment to enhance visibility by removing obstructions as explained in Albrecht when describing Figures 8A and B.
Concerning claim 7, Albrecht discloses The system of claim 1, wherein the one or more characteristics comprise one or more of a size, height (¶ [0061-0062] (“work instructions for welding the workpiece are retrieved from memory”) The identified workpiece will have a known size or height which is relevant to a welding sequence instruction.), zoom (Figs. 7B-C (“In block 706, a portion of the work instructions are selected for presentation on the display 304 based on the determined distance to and/or viewing angle of the workpiece.”)), focus, lighting, color, shadow, highlighting, hidden element (Figs. 8A-B, ¶ [0071] (“A first portion of the pixels of the picture may correspond to the workpiece (e.g., pixels outside of 802 in FIG. 8A), while a second portion of the pixels of the picture may correspond to an obstruction in the line of sight between the camera and the workpiece (e.g., pixels corresponding to 802). The generation of the image (e.g., the image shown on display 304 in FIG. 8B) may comprises replacement of the second portion of the pixels of the picture with corresponding pixels from the 3-D rendering.”), transparency, layering, or orientation of the three dimensional model (Figs. 7B-C (“In block 706, a portion of the work instructions are selected for presentation on the display 304 based on the determined distance to and/or viewing angle of the workpiece.”)).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Albrecht for use with the three-dimensional CAD model as taught in Boulware. Since both references teach methods and systems for creating and using welding instructions the references are from the same field of endeavor. Both Albrecht and Boulware include camera and/or other sensor data to detect a physical workpiece along with its orientation and distance (Albrecht ¶ [0063], Boulware ¶ [0047]). As explained in Boulware paragraph 47 the camera or other sensor data from the physical workpiece can be aligned with a 3D CAD model. A POSITA would have been motivated to combine Albrecht and Boulware because the 3D CAD model of Boulware could have been simply substituted for the camera view of the Welding helmet in Albrecht. A POSITA would be motivated to display the 3D model in a virtual or augmented reality environment to enhance visibility by removing obstructions as explained in Albrecht when describing Figures 8A and B.
Concerning claim 8, Albrecht discloses A non-transitory machine readable medium having machine readable instructions which, when executed by a processor (Figs. 2 and 4 (Control/CPU, GPU), ¶ [0021], ¶ [0025] (“a central processing unit (CPU) 410, speaker driver circuitry 412, graphics processing unit (GPU) 418”)), cause the processor to: 
generate a welding sequence comprising a plurality of welding sequence instructions relating to welding of a part (¶ [0050] (“In block 654, work instructions for the weld(s) to be performed are retrieved from memory … The retrieved work instructions may comprise, for example, text and/or images (still images, video, and/or CAD drawings) of any format suitable for presentation on the display 304. Information contained in the work instructions may include, for example: number of welds to be performed on the workpiece, sequence in which a plurality of welds are to be performed, target welding parameters for each weld to be performed, nominal equipment settings to be used for each weld to be performed, identification of welding materials (electrode, filler material, etc.) to be used for each weld to be performed, how to prepare a workpiece for each weld to be performed (e.g., how to put parts in jigs, screwing/bolting torque values, prepping/cleaning of tools, etc.), and/or the like.”), ¶ [0062], ¶ [0063]); 
display, on a display screen, a first view of a three-dimensional model representative of the part (Fig. 6B, Figs. 7B-C, ¶ [0061] (“the captured images of the workpiece may be analyzed to detect characteristics (size, position, etc.) of distinguishing features of the workpiece as they appear in the images. The characteristics may then be used in combination with stored data about the workpiece (e.g., actual dimensions of the features of the workpiece) to determine the viewing distance and angle.”), ¶ [0063], ¶ [0066-0067]); 
in response to receiving an input identifying the first view of the three dimensional model as relevant to a welding sequence instruction of the plurality of welding sequence instructions, associate one or more characteristics of the first view with the welding sequence instruction (¶ [0061], (¶ [0062] (“In block 704, work instructions for welding the workpiece are retrieved from memory (e.g., from a networked database that the headwear 20 reaches via a LAN or the Internet).”), (¶ [0063] (“In block 706, a portion of the work instructions are selected for presentation on the display 304 based on the determined distance to and/or viewing angle of the workpiece.”)); and 
record the one or more characteristics of the first view and the association (¶ [0063] (“In block 706, a portion of the work instructions are selected for presentation on the display 304 based on the determined distance to and/or viewing angle of the workpiece.”)).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Albrecht for use with the three-dimensional CAD model as taught in Boulware. Since both references teach methods and systems for creating and using welding instructions the references are from the same field of endeavor. Both Albrecht and Boulware include camera and/or other sensor data to detect a physical workpiece along with its orientation and distance (Albrecht ¶ [0063], Boulware ¶ [0047]). As explained in Boulware paragraph 47 the camera or other sensor data from the physical workpiece can be aligned with a 3D CAD model. A POSITA would have been motivated to combine Albrecht and Boulware because the 3D CAD model of Boulware could have been simply substituted for the camera view of the Welding helmet in Albrecht. A POSITA would be motivated to display the 3D model in a virtual or augmented reality environment to enhance visibility by removing obstructions as explained in Albrecht when describing Figures 8A and B.
Concerning claim 9, Albrecht discloses The non-transitory machine readable medium of claim 8, wherein the machine readable instructions, when executed by a processor, further cause the processor to: access the welding sequence instruction (Fig. 7A, ¶ [0062] (“In block 704, work instructions for welding the workpiece are retrieved from memory (e.g., from a networked database that the headwear 20 reaches via a LAN or the Internet).”); in response to accessing the welding sequence instruction, access the one or more characteristics of the first view associated with the welding sequence instruction; and display the first view of the three dimensional model on the display screen according to the one or more characteristics (Fig. 7A (712), Figs. 7B-7C, ¶ [0063] (“FIG. 7B, when the workpiece is viewed at a relatively far distance d1, instruction portion 724 is selected for presentation. Instruction portion 724 is a zoomed-out view of the workpiece comprising graphics 726 which identify part numbers for the workpiece, and two welds to be performed on the workpiece, and the sequence in which the welds are to be performed. Conversely, when the workpiece is viewed from relatively close, the selected portion of the work instructions may comprise low-level images and work instructions to guide the operator for performing a specific weld. For example, referring to FIG. 7C, when the workpiece is viewed at a close distance d2, instruction portion 734 is selected for presentation. Instruction portion 734 is a zoomed-out view comprising a portion of the graphics 726 which are still pertinent to the zoomed-in view, and graphic 730 which provides more in-depth information for welding the seam at which that the operator is looking. Although two distances and corresponding instruction portions are described, any number of instruction portions corresponding to different view distances and/or angles may be available.”)).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Albrecht for use with the three-dimensional CAD model as taught in Boulware. Since both references teach methods and systems for creating and using welding instructions the references are from the same field of endeavor. Both Albrecht and Boulware include camera and/or other sensor data to detect a physical workpiece along with its orientation and distance (Albrecht ¶ [0063], Boulware ¶ [0047]). As explained in Boulware paragraph 47 the camera or other sensor data from the physical workpiece can be aligned with a 3D CAD model. A POSITA would have been motivated to combine Albrecht and Boulware because the 3D CAD model of Boulware could have been simply substituted for the camera view of the Welding helmet in Albrecht. A POSITA would be motivated to display the 3D model in a virtual or augmented reality environment to enhance visibility by removing obstructions as explained in Albrecht when describing Figures 8A and B.
Concerning claim 10, Albrecht discloses The non-transitory machine readable medium of claim 8, wherein the input comprises a first input, and wherein the machine readable instructions, when executed by a processor, further cause the processor to: in response to receiving a second input identifying a particular portion of the three dimensional model visible in the first view as relevant to the welding sequence instruction, associate the particular portion with the welding sequence instruction; and record the particular portion and the association (Fig. 7A, ¶ [0062] (“In block 704, work instructions for welding the workpiece are retrieved from memory (e.g., from a networked database that the headwear 20 reaches via a LAN or the Internet).”), Figs. 7B-7C, ¶ [0063] (“Furthermore, multiple instruction portions may be viewed simultaneously (e.g., in a side-by-side or picture-in-picture type view). For example, instruction portion 724 may be presented in the corner of the display while instruction portion 734 is presented on the remainder of the display.”)).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Albrecht for use with the three-dimensional CAD model as taught in Boulware. Since both references teach methods and systems for creating and using welding instructions the references are from the same field of endeavor. Both Albrecht and Boulware include camera and/or other sensor data to detect a physical workpiece along with its orientation and distance (Albrecht ¶ [0063], Boulware ¶ [0047]). As explained in Boulware paragraph 47 the camera or other sensor data from the physical workpiece can be aligned with a 3D CAD model. A POSITA would have been motivated to combine Albrecht and Boulware because the 3D CAD model of Boulware could have been simply substituted for the camera view of the Welding helmet in Albrecht. A POSITA would be motivated to display the 3D model in a virtual or augmented reality environment to enhance visibility by removing obstructions as explained in Albrecht when describing Figures 8A and B.
Concerning claim 11, The non-transitory machine readable medium of claim 10, wherein the machine readable instructions, when executed by a processor, further cause the processor to: access the welding sequence instruction (Fig. 7A, ¶ [0062] (“In block 704, work instructions for welding the workpiece are retrieved from memory (e.g., from a networked database that the headwear 20 reaches via a LAN or the Internet).”); in response to accessing the welding sequence instruction, access the one or more characteristics and the particular portion of the first view (¶ [0066-0067] (“The determination of the identifier may comprise detection of markers on (e.g., stickers, paint, etc.) and/or features (e.g., shape, size, color, etc.) of the workpiece, and retrieval of the identifier from memory based on the detected markers and/or features.”)); display the first view of the three dimensional model on the display screen according to the one or more characteristics (Fig. 7A (712), Figs. 7B-7C, ¶ [0063] (“a portion of the work instructions are selected for presentation on the display 304 based on the determined distance to and/or viewing angle of the workpiece.”)); and display guidance on the display screen that identifies as relevant the particular portion of the three dimensional model (Fig. 7A (712), Figs. 7B-7C (arrows and circles identifying relevant portions of the model), ¶ [0063]).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Albrecht for use with the three-dimensional CAD model as taught in Boulware. Since both references teach methods and systems for creating and using welding instructions the references are from the same field of endeavor. Both Albrecht and Boulware include camera and/or other sensor data to detect a physical workpiece along with its orientation and distance (Albrecht ¶ [0063], Boulware ¶ [0047]). As explained in Boulware paragraph 47 the camera or other sensor data from the physical workpiece can be aligned with a 3D CAD model. A POSITA would have been motivated to combine Albrecht and Boulware because the 3D CAD model of Boulware could have been simply substituted for the camera view of the Welding helmet in Albrecht. A POSITA would be motivated to display the 3D model in a virtual or augmented reality environment to enhance visibility by removing obstructions as explained in Albrecht when describing Figures 8A and B.
Concerning claim 12, The non-transitory machine readable medium of claim 8, wherein the input comprises a first input, the welding sequence instruction comprises a first welding sequence instruction (¶ [0050] (“Information contained in the work instructions may include, for example: number of welds to be performed on the workpiece, sequence in which a plurality of welds are to be performed, target welding parameters for each weld to be performed…”) the plurality of welds would include a first weld with corresponding instructions), and the machine readable instructions, when executed by a processor, further cause the processor to: in response to receiving a second input, modify the one or more characteristics of the first view to display a second view of the three dimensional model on the display screen (¶ [0063] (“In block 706, a portion of the work instructions are selected for presentation on the display 304 based on the determined distance to and/or viewing angle of the workpiece.”)); in response to receiving a third input identifying the second view as relevant to a second welding sequence instruction, associate one or more modified characteristics of the second view with the second welding sequence instruction (¶ [0063] (“when the workpiece is viewed from relatively close, the selected portion of the work instructions may comprise low-level images and work instructions to guide the operator for performing a specific weld. For example, referring to FIG. 7C, when the workpiece is viewed at a close distance d2, instruction portion 734 is selected for presentation.”)); and record the one or more modified characteristics of the three dimensional model and the association with the welding sequence instruction (¶ [0063] (When the workpiece is viewed from relatively far, the selected portion of the work instructions may comprise high-level images and work instructions that orient the operator to the overall work to assist the operator in planning a sequence of welds to be performed on the workpiece. For example… FIG. 7B… Conversely, when the workpiece is viewed from relatively close, the selected portion of the work instructions may comprise low-level images and work instructions to guide the operator for performing a specific weld. For example, referring to FIG. 7C, when the workpiece is viewed at a close distance d2, instruction portion 734 is selected for presentation. … any number of instruction portions corresponding to different view distances and/or angles may be available. Similarly, switching between different instruction portions need not be based entirely, or even at all, on measured distances. Rather, the operator may select, via user interface 208, which instruction portions s/he desires to view at any given time.”) The second view may be the zoomed in view shown in Fig. 7C or may be “any number of instruction portions corresponding to different view distances and/or angles”).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Albrecht for use with the three-dimensional CAD model as taught in Boulware. Since both references teach methods and systems for creating and using welding instructions the references are from the same field of endeavor. Both Albrecht and Boulware include camera and/or other sensor data to detect a physical workpiece along with its orientation and distance (Albrecht ¶ [0063], Boulware ¶ [0047]). As explained in Boulware paragraph 47 the camera or other sensor data from the physical workpiece can be aligned with a 3D CAD model. A POSITA would have been motivated to combine Albrecht and Boulware because the 3D CAD model of Boulware could have been simply substituted for the camera view of the Welding helmet in Albrecht. A POSITA would be motivated to display the 3D model in a virtual or augmented reality environment to enhance visibility by removing obstructions as explained in Albrecht when describing Figures 8A and B.
Concerning claim 13, The non-transitory machine readable medium of claim 12, wherein the machine readable instructions, when executed by a processor, further cause the processor to: access the first welding sequence instruction (Fig. 7A, ¶ [0062] (“In block 704, work instructions for welding the workpiece are retrieved from memory (e.g., from a networked database that the headwear 20 reaches via a LAN or the Internet).”), ¶ [0063]); in response to accessing the first welding sequence instruction, access the one or more characteristics of the first view associated with the welding sequence instruction (Fig. 7A, ¶ [0062] (“In block 704, work instructions for welding the workpiece are retrieved from memory (e.g., from a networked database that the headwear 20 reaches via a LAN or the Internet).”), ¶ [0063]); display the first view of the three dimensional model on the display screen according to the one or more characteristics (Fig. 7C, ¶ [0063]); in response to determining to iterate instructions, access the second welding sequence instruction (¶ [0050] (“sequence in which a plurality of welds are to be performed”), ¶ [0041] (“parameters which may be determined from images of a weld in progress”), ¶ [0063] (“two welds to be performed on the workpiece, and the sequence in which the welds are to be performed”)); in response to accessing the second welding sequence instruction, access the one or more modified characteristics of the second view (Fig. 7A, ¶ [0062] (“In block 704, work instructions for welding the workpiece are retrieved from memory (e.g., from a networked database that the headwear 20 reaches via a LAN or the Internet).”), ¶ [0063]); and animate, on the display screen, a transition of three dimensional model from the first view of the three dimensional model to the second view of the three dimensional model according to the one or more characteristics and the one or more modified characteristics ((Fig. 7C, ¶ [0063], ¶ [0064] (“the wearer of the headwear 20 triggers (e.g., by activating graphic 604) a transition to an in-weld interface, such as the interface of FIG. 6C. In block 710, during welding, the headwear 20 determines the spatial position of the seam being welded, the welding torch, the electrode, and/or other objects in the field of view of camera(s) 302. The headwear 20 uses this determined spatial position information to update one or more graphical overlays in real time”))).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Albrecht for use with the three-dimensional CAD model as taught in Boulware. Since both references teach methods and systems for creating and using welding instructions the references are from the same field of endeavor. Both Albrecht and Boulware include camera and/or other sensor data to detect a physical workpiece along with its orientation and distance (Albrecht ¶ [0063], Boulware ¶ [0047]). As explained in Boulware paragraph 47 the camera or other sensor data from the physical workpiece can be aligned with a 3D CAD model. A POSITA would have been motivated to combine Albrecht and Boulware because the 3D CAD model of Boulware could have been simply substituted for the camera view of the Welding helmet in Albrecht. A POSITA would be motivated to display the 3D model in a virtual or augmented reality environment to enhance visibility by removing obstructions as explained in Albrecht when describing Figures 8A and B.
Concerning claim 14, The non-transitory machine readable medium of claim 8, wherein the one or more characteristics comprise one or more of a size, height(¶ [0061-0062] (“work instructions for welding the workpiece are retrieved from memory”) The identified workpiece will have a known size or height which is relevant to a welding sequence instruction.), zoom (Figs. 7B-C (“In block 706, a portion of the work instructions are selected for presentation on the display 304 based on the determined distance to and/or viewing angle of the workpiece.”)), focus, lighting, color, shadow, highlighting, hidden element (Figs. 8A-B, ¶ [0071] (“A first portion of the pixels of the picture may correspond to the workpiece (e.g., pixels outside of 802 in FIG. 8A), while a second portion of the pixels of the picture may correspond to an obstruction in the line of sight between the camera and the workpiece (e.g., pixels corresponding to 802). The generation of the image (e.g., the image shown on display 304 in FIG. 8B) may comprises replacement of the second portion of the pixels of the picture with corresponding pixels from the 3-D rendering.”), transparency, layering, or orientation of the three dimensional model (Figs. 7B-C (“In block 706, a portion of the work instructions are selected for presentation on the display 304 based on the determined distance to and/or viewing angle of the workpiece.”)).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Albrecht for use with the three-dimensional CAD model as taught in Boulware. Since both references teach methods and systems for creating and using welding instructions the references are from the same field of endeavor. Both Albrecht and Boulware include camera and/or other sensor data to detect a physical workpiece along with its orientation and distance (Albrecht ¶ [0063], Boulware ¶ [0047]). As explained in Boulware paragraph 47 the camera or other sensor data from the physical workpiece can be aligned with a 3D CAD model. A POSITA would have been motivated to combine Albrecht and Boulware because the 3D CAD model of Boulware could have been simply substituted for the camera view of the Welding helmet in Albrecht. A POSITA would be motivated to display the 3D model in a virtual or augmented reality environment to enhance visibility by removing obstructions as explained in Albrecht when describing Figures 8A and B.
Concerning claim 15, A method (¶ [0013]), comprising: 
generating, via processing circuitry, a welding sequence comprising a plurality of welding sequence instructions relating to welding of a part (¶ [0050] (“In block 654, work instructions for the weld(s) to be performed are retrieved from memory … The retrieved work instructions may comprise, for example, text and/or images (still images, video, and/or CAD drawings) of any format suitable for presentation on the display 304. Information contained in the work instructions may include, for example: number of welds to be performed on the workpiece, sequence in which a plurality of welds are to be performed, target welding parameters for each weld to be performed, nominal equipment settings to be used for each weld to be performed, identification of welding materials (electrode, filler material, etc.) to be used for each weld to be performed, how to prepare a workpiece for each weld to be performed (e.g., how to put parts in jigs, screwing/bolting torque values, prepping/cleaning of tools, etc.), and/or the like.”), ¶ [0062], ¶ [0063], ¶ [0067] (“The work instructions may comprise one or more images (e.g., 724) illustrating a sequence of welds to be performed on the workpiece, which may be included in the images generated for presentation on the display.”)); 
displaying, on a display screen, a first view of a three-dimensional model representative of the part (¶ [0050] (“In block 654, work instructions for the weld(s) to be performed are retrieved from memory. The retrieved work instructions may comprise, for example, text and/or images (still images, video, and/or CAD drawings) of any format suitable for presentation on the display 304.”), Figs. 8A and 8B, ¶ [0065] (“FIGS. 8A and 8B illustrate the use of a 3-D rendering generated by welding headwear for enhancing an operator's view of a workpiece to be welded.”), ¶[0049] (“the wearer of the headwear 20 may view the workpiece to be welded from a distance and/or angle that permit(s) the camera(s) 302 to capture an image of the workpiece from which an image processing algorithm can detect welds to be performed. For example, unique shapes, markings, and/or other features of a workpiece in the captured image view may be detected and used to retrieve an identifier associated with the workpiece.”), Figs. 7B-C, ¶ [0063], ¶ [0061] (“The process begins at block 702 in which a distance and viewing angle between the headwear 20 and a workpiece is determined. The distance may, for example, be determined based using an ultrasonic or infrared radiometer integrated into the headwear 20. Alternatively, the distance may be determined through image processing algorithms performed by GPU 418.”), ¶ [0066] (“welding headwear (e.g., 20) comprises a camera (e.g., 302) operable to capture a picture of a field of view of a wearer of the headwear, a display operable present an image for viewing by a wearer of the headset”), ¶ [0067]); 
in response to receiving an input identifying the first view of the three-dimensional model as relevant to a welding sequence instruction of the plurality of welding sequence instructions (¶ [0061] (“the captured images of the workpiece may be analyzed to detect characteristics (size, position, etc.) of distinguishing features of the workpiece as they appear in the images. The characteristics may then be used in combination with stored data about the workpiece (e.g., actual dimensions of the features of the workpiece) to determine the viewing distance and angle.”)), associating one or more characteristics of the first view with the welding sequence instruction (Figs. 7B-C, ¶ [0062] (“In block 704, work instructions for welding the workpiece are retrieved from memory (e.g., from a networked database that the headwear 20 reaches via a LAN or the Internet).”), ¶ [0063]); and 
recording the one or more characteristics of the first view and the association (¶ [0063] (“In block 706, a portion of the work instructions are selected for presentation on the display 304 based on the determined distance to and/or viewing angle of the workpiece.”)).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Albrecht for use with the three-dimensional CAD model as taught in Boulware. Since both references teach methods and systems for creating and using welding instructions the references are from the same field of endeavor. Both Albrecht and Boulware include camera and/or other sensor data to detect a physical workpiece along with its orientation and distance (Albrecht ¶ [0063], Boulware ¶ [0047]). As explained in Boulware paragraph 47 the camera or other sensor data from the physical workpiece can be aligned with a 3D CAD model. A POSITA would have been motivated to combine Albrecht and Boulware because the 3D CAD model of Boulware could have been simply substituted for the camera view of the Welding helmet in Albrecht. A POSITA would be motivated to display the 3D model in a virtual or augmented reality environment to enhance visibility by removing obstructions as explained in Albrecht when describing Figures 8A and B.
Concerning claim 16, The method of claim 15, further comprising: accessing the welding sequence instruction (Fig. 7A, ¶ [0062] (“In block 704, work instructions for welding the workpiece are retrieved from memory (e.g., from a networked database that the headwear 20 reaches via a LAN or the Internet).”); in response to accessing the welding sequence instruction, accessing the one or more characteristics of the first view associated with the welding sequence instruction; and displaying the first view of the three dimensional model on the display screen according to the one or more characteristics (Fig. 7A (712), Figs. 7B-7C, ¶ [0063] (“FIG. 7B, when the workpiece is viewed at a relatively far distance d1, instruction portion 724 is selected for presentation. Instruction portion 724 is a zoomed-out view of the workpiece comprising graphics 726 which identify part numbers for the workpiece, and two welds to be performed on the workpiece, and the sequence in which the welds are to be performed. Conversely, when the workpiece is viewed from relatively close, the selected portion of the work instructions may comprise low-level images and work instructions to guide the operator for performing a specific weld. For example, referring to FIG. 7C, when the workpiece is viewed at a close distance d2, instruction portion 734 is selected for presentation. Instruction portion 734 is a zoomed-out view comprising a portion of the graphics 726 which are still pertinent to the zoomed-in view, and graphic 730 which provides more in-depth information for welding the seam at which that the operator is looking. Although two distances and corresponding instruction portions are described, any number of instruction portions corresponding to different view distances and/or angles may be available.”)).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Albrecht for use with the three-dimensional CAD model as taught in Boulware. Since both references teach methods and systems for creating and using welding instructions the references are from the same field of endeavor. Both Albrecht and Boulware include camera and/or other sensor data to detect a physical workpiece along with its orientation and distance (Albrecht ¶ [0063], Boulware ¶ [0047]). As explained in Boulware paragraph 47 the camera or other sensor data from the physical workpiece can be aligned with a 3D CAD model. A POSITA would have been motivated to combine Albrecht and Boulware because the 3D CAD model of Boulware could have been simply substituted for the camera view of the Welding helmet in Albrecht. A POSITA would be motivated to display the 3D model in a virtual or augmented reality environment to enhance visibility by removing obstructions as explained in Albrecht when describing Figures 8A and B.
Concerning claim 17, The method of claim 15, further comprising: in response to receiving a second input identifying a particular portion of the three dimensional model visible in the first view as relevant to the welding sequence instruction, associating the particular portion with the welding sequence instruction (Figs. 7B-7C, ¶ [0063] (“In block 706, a portion of the work instructions are selected for presentation on the display 304 based on the determined distance to and/or viewing angle of the workpiece.”)); and 
recording the particular portion and the association (Fig. 7A, ¶ [0062] (“In block 704, work instructions for welding the workpiece are retrieved from memory (e.g., from a networked database that the headwear 20 reaches via a LAN or the Internet).”), Figs. 7B-7C, ¶ [0063] (“Furthermore, multiple instruction portions may be viewed simultaneously (e.g., in a side-by-side or picture-in-picture type view). For example, instruction portion 724 may be presented in the corner of the display while instruction portion 734 is presented on the remainder of the display.”)).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Albrecht for use with the three-dimensional CAD model as taught in Boulware. Since both references teach methods and systems for creating and using welding instructions the references are from the same field of endeavor. Both Albrecht and Boulware include camera and/or other sensor data to detect a physical workpiece along with its orientation and distance (Albrecht ¶ [0063], Boulware ¶ [0047]). As explained in Boulware paragraph 47 the camera or other sensor data from the physical workpiece can be aligned with a 3D CAD model. A POSITA would have been motivated to combine Albrecht and Boulware because the 3D CAD model of Boulware could have been simply substituted for the camera view of the Welding helmet in Albrecht. A POSITA would be motivated to display the 3D model in a virtual or augmented reality environment to enhance visibility by removing obstructions as explained in Albrecht when describing Figures 8A and B.
Concerning claim 18, The method of claim 17, further comprising: accessing the welding sequence instruction (Fig. 7A, ¶ [0062] (“In block 704, work instructions for welding the workpiece are retrieved from memory (e.g., from a networked database that the headwear 20 reaches via a LAN or the Internet).”); in response to accessing the welding sequence instruction, accessing the one or more characteristics and the particular portion of the first view (Figs. 7B-7C, ¶ [0066-0067] (“The determination of the identifier may comprise detection of markers on (e.g., stickers, paint, etc.) and/or features (e.g., shape, size, color, etc.) of the workpiece, and retrieval of the identifier from memory based on the detected markers and/or features.”), ¶ [0063] (“In block 706, a portion of the work instructions are selected for presentation on the display 304 based on the determined distance to and/or viewing angle of the workpiece.”)); displaying the first view of the three dimensional model on the display screen according to the one or more characteristics  (Fig. 7A (712), Figs. 7B-7C, ¶ [0063] (“a portion of the work instructions are selected for presentation on the display 304 based on the determined distance to and/or viewing angle of the workpiece.”), ¶ [0065]); and displaying guidance on the display screen that identifies as relevant the particular portion of the three dimensional model (Fig. 7A (712), Figs. 7B-7C (arrows and circles identifying relevant portions of the model), ¶ [0063]).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Albrecht for use with the three-dimensional CAD model as taught in Boulware. Since both references teach methods and systems for creating and using welding instructions the references are from the same field of endeavor. Both Albrecht and Boulware include camera and/or other sensor data to detect a physical workpiece along with its orientation and distance (Albrecht ¶ [0063], Boulware ¶ [0047]). As explained in Boulware paragraph 47 the camera or other sensor data from the physical workpiece can be aligned with a 3D CAD model. A POSITA would have been motivated to combine Albrecht and Boulware because the 3D CAD model of Boulware could have been simply substituted for the camera view of the Welding helmet in Albrecht. A POSITA would be motivated to display the 3D model in a virtual or augmented reality environment to enhance visibility by removing obstructions as explained in Albrecht when describing Figures 8A and B.
Concerning claim 19, The method of claim 15, wherein the welding sequence instruction comprises a first welding sequence instruction (¶ [0050] (“Information contained in the work instructions may include, for example: number of welds to be performed on the workpiece, sequence in which a plurality of welds are to be performed, target welding parameters for each weld to be performed…”) the plurality of welds would include a first weld with corresponding instructions), the method further comprising: in response to receiving a second input, modifying the one or more characteristics of the first view to display a second view of the three dimensional model on the display screen (¶ [0063] (“In block 706, a portion of the work instructions are selected for presentation on the display 304 based on the determined distance to and/or viewing angle of the workpiece.”)); in response to receiving a third input identifying the second view as relevant to a second welding sequence instruction, associating one or more modified characteristics of the second view with the second welding sequence instruction; and recording the one or more modified characteristics of the three dimensional model and the association with the welding sequence instruction  (¶ [0063] (When the workpiece is viewed from relatively far, the selected portion of the work instructions may comprise high-level images and work instructions that orient the operator to the overall work to assist the operator in planning a sequence of welds to be performed on the workpiece. For example… FIG. 7B… Conversely, when the workpiece is viewed from relatively close, the selected portion of the work instructions may comprise low-level images and work instructions to guide the operator for performing a specific weld. For example, referring to FIG. 7C, when the workpiece is viewed at a close distance d2, instruction portion 734 is selected for presentation. … any number of instruction portions corresponding to different view distances and/or angles may be available. Similarly, switching between different instruction portions need not be based entirely, or even at all, on measured distances. Rather, the operator may select, via user interface 208, which instruction portions s/he desires to view at any given time.”) The second view may be the zoomed in view shown in Fig. 7C or may be “any number of instruction portions corresponding to different view distances and/or angles”).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Albrecht for use with the three-dimensional CAD model as taught in Boulware. Since both references teach methods and systems for creating and using welding instructions the references are from the same field of endeavor. Both Albrecht and Boulware include camera and/or other sensor data to detect a physical workpiece along with its orientation and distance (Albrecht ¶ [0063], Boulware ¶ [0047]). As explained in Boulware paragraph 47 the camera or other sensor data from the physical workpiece can be aligned with a 3D CAD model. A POSITA would have been motivated to combine Albrecht and Boulware because the 3D CAD model of Boulware could have been simply substituted for the camera view of the Welding helmet in Albrecht. A POSITA would be motivated to display the 3D model in a virtual or augmented reality environment to enhance visibility by removing obstructions as explained in Albrecht when describing Figures 8A and B.
Concerning claim 20, The method of claim 19, further comprising: accessing the first welding sequence instruction (Fig. 7A, ¶ [0062] (“In block 704, work instructions for welding the workpiece are retrieved from memory (e.g., from a networked database that the headwear 20 reaches via a LAN or the Internet).”), ¶ [0063]); in response to accessing the welding sequence instruction, accessing the one or more characteristics of the first view associated with the welding sequence instruction(Fig. 7A, ¶ [0062] (“In block 704, work instructions for welding the workpiece are retrieved from memory (e.g., from a networked database that the headwear 20 reaches via a LAN or the Internet).”), ¶ [0063]); displaying the first view of the three dimensional image model on the display screen according to the one or more characteristics (Fig. 7C, ¶ [0063]); in response to determining to iterate instructions, accessing the second welding sequence instruction (¶ [0050] (“sequence in which a plurality of welds are to be performed”), ¶ [0041] (“parameters which may be determined from images of a weld in progress”), ¶ [0063] (“two welds to be performed on the workpiece, and the sequence in which the welds are to be performed”)); in response to accessing the second welding sequence instruction, accessing the one or more modified characteristics of the second view (Fig. 7A, ¶ [0062] (“In block 704, work instructions for welding the workpiece are retrieved from memory (e.g., from a networked database that the headwear 20 reaches via a LAN or the Internet).”), ¶ [0063]); and animating, on the display screen, a transition of three dimensional model from the first view of the three dimensional model to the second view of the three dimensional model according to the one or more characteristics and the one or more modified characteristics (Fig. 7C, ¶ [0063], ¶ [0064] (“the wearer of the headwear 20 triggers (e.g., by activating graphic 604) a transition to an in-weld interface, such as the interface of FIG. 6C. In block 710, during welding, the headwear 20 determines the spatial position of the seam being welded, the welding torch, the electrode, and/or other objects in the field of view of camera(s) 302. The headwear 20 uses this determined spatial position information to update one or more graphical overlays in real time”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Albrecht for use with the three-dimensional CAD model as taught in Boulware. Since both references teach methods and systems for creating and using welding instructions the references are from the same field of endeavor. Both Albrecht and Boulware include camera and/or other sensor data to detect a physical workpiece along with its orientation and distance (Albrecht ¶ [0063], Boulware ¶ [0047]). As explained in Boulware paragraph 47 the camera or other sensor data from the physical workpiece can be aligned with a 3D CAD model. A POSITA would have been motivated to combine Albrecht and Boulware because the 3D CAD model of Boulware could have been simply substituted for the camera view of the Welding helmet in Albrecht. A POSITA would be motivated to display the 3D model in a virtual or augmented reality environment to enhance visibility by removing obstructions as explained in Albrecht when describing Figures 8A and B.
Response to Arguments
Applicant's arguments filed May 3, 2022 have been fully considered but they are not persuasive. With regards to Applicant’s argument, in the last paragraph of page 11, that Albrecht does not teach generation of a welding sequence as paragraph 0050 of Albrecht states the work instructions are retrieved from memory, Examiner disagrees with Applicant’s submission that generating and retrieving are different enough that Albrecht does not teach the limitation as Albrecht states in Paragraphs 0049-0050 that the instructions retrieved are a determination by the hardware for retrieval and the retrieved instructions exist in the memory meaning they were generated for the specific detected/determined weld piece and weld. Therefore, the retrieval of Albrecht teaches the claimed generation limitation.
With regards to Applicant’s argument, on page 12, that Albrecht does not teach associating one or more characteristics of a first view of a 3D model with a welding sequence instruction, Examiner respectfully submits the broadness of the terms associate and record would include to one of ordinary skill in the art the teachings of Albrecht as Albrecht in the cited paragraphs teaches the instructions (weld sequence) include orientation information (first view) and characteristics such as distance, viewing angle, and further images and the characteristics (images for instance) associated with the view are stored in the instructions which are retrieved from the memory, thus the characteristics are recorded. Therefore, Albrecht teaches the claimed limitations. The same arguments herein apply to Applicant’s arguments with regards to independent claims 8 and 15.
Conclusion
Accordingly, claims 1-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715              

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715